PER CURIAM.
AFFIRMED. We agree with the appellee that there is no merit to appellant’s claims and that the appellant waived virtually all of the claims now raised on appeal by not timely or properly raising such claims in the trial court. See Affiliated Marketing, Inc. v. Dyco Chemicals & Coatings, Inc., 340 So.2d 1240 (Fla. 2d DCA 1976). For example, it is apparent from the name of the brokerage account involved that the appellant was aware from the very beginning of these proceedings that the appellee was a judge in the circuit where the action was filed, yet appellant waited to near the end of the proceedings, and then by an improper “motion to change venue,” to question the authority of the court to preside over the proceedings to confirm an arbitration award. We find no error or abuse of discretion in any of the trial court’s actions.
ANSTEAD, DELL and POLEN, JJ., concur.